DANAHER, Circuit Judge.
I concur in the result reached by my colleagues but for a different reason.
Public Service Commission of the State of New York insists, and my colleagues seem to agree, that the N.Y. Commission was here entitled to intervene as of right simply by giving notice “that it intervenes in these proceedings.” I think even a State or State Commission must make some showing that it is “interested,” but that the N. Y Commission on the record here sufficiently alleged the requisite basis for its interest.
Section 15 of the Act1 provides: “In any proceeding before it, the [Federal Power] Commission in accordance with such rules and regulations as it may prescribe, may admit as a party any interested State, State Commission * * * ” or others named. (Emphasis added.)
That language, as I read it, plainly grants to the Commission a discretion, the exercise of which turns upon whether or not any State or State Commission demonstrates itself to be “interested” in the pending proceeding. The Commission’s regulations should be read in that context, it seems to me.
Thus we turn to the Commission’s Rule 1.8 2 which first outlines how participation in a “proceeding” 3 may be “initiated” by a prospectiva “intervener.” 4 The N. Y. Commission properly “initiated” its proposed participation by the filing of the required notice of intervention. The Commission, agreeably to the statute, at that point may require a showing as to whether or not continued participation as a party is to be permitted, and to what extent. If a State Commission shows itself genuinely to be “interested,” it is to be accorded the status of an intervener. It may be permitted to participate on a limited basis, to the extent it shows itself to be “interested.” I think the rules and the statute must be read together, and if a State Commission can make no showing that it is “interested,” continued participation in the proceeding may be terminated.
My colleagues seem to say that the N. Y. Commission, simply because it is a State regulatory body, has a “right” to intervene in a proceeding involving producers’ rates, say in Oklahoma, as to gas to be delivered in Detroit. By parity of reasoning, the Commission would be bound to admit any and all regulatory bodies to whom reference is made in Rule 1.8(a)(1). Surely each such body should be required to demonstrate an interest. I find myself unable to accept the proposition that the already overburdened Commission is bound to accept as a party every State and municipal regulatory body which has jurisdiction to regulate rates to consumers “within the intervening State or municipality.”
Here, and on this record, I am satisfied, that the N. Y. Commission actually demonstrated a valid interest, one of which the Commission was made well aware. For example, in Case No. 15,910, the Commission’s order denying the N. Y., Commission’s application for rehearing and reconsideration of the order denying; intervention recited:
“PSC [N. Y. Commission] does inform us that its interests arise out of the fact that it is served by-pipeline companies which purchase-supplies of natural gas in the same Texas and Louisiana production areas involved herein, and by its ap-*146plication, PSC specifically contends that:
“ ‘ * * * unconditional certification of these sales at the proposed initial prices will adversely affect ultimate consumers in the New York market area (1) by further entrenching “out of line” prices as the producing area bargaining floor for future gas purchase negotiations by New York-serving pipelines; and (2) by furnishing additional high price points of reference to be used in redetermining prices under clauses for that purpose contained in numerous gas purchase contracts of New York-serving pipelines.’ ”
I believe the foregoing succinctly outlines the nature of the situation which made the N. Y. Commission “interested,” particularly in light of the spirit of “Catco,” Atlantic Rfg. Co. v. Pub. Serv. Comm., 1959, 360 U.S. 378, 391, 79 S.Ct. 1246, 3 L.Ed.2d 1312.
Under the circumstances, I concur in the result, for I think the Commission here erred when it denied intervention since the N. Y. Commission’s representations were sufficient to demonstrate a proper basis for further participation.

. 15 U.S.C.A. § 717n.


. 18 C.F.R. § 1.8 (1958), as quoted in. Judge FAHX’S opinion.


. As defined in 18 C.F.R. § 1.1(f) (18). (1958).


. As defined in 18 C.F.R. § 1.1(f) (.13), (1949).